Citation Nr: 1506252	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim for recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits and if so, whether such recognition is warranted. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.R.

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 10, 1942, to October 22, 1942, and from June 1943 to January 1945.  He died in June 2006.  The appellant is claiming she is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A decision review officer (DRO) hearing at the RO was conducted in March 2012.  The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  At that hearing, she submitted additional evidence, and waived RO consideration of that evidence.  


FINDINGS OF FACT

1.  The Veteran died in June 2006.

2.  In an unappealed June 2008 decision, the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes.

3.  Some of the evidence received since the final June 2008 Board decision, when presumed credible, relates to an unestablished fact necessary to substantiate the claim.

4.  The appellant and the Veteran never entered into a civil/ceremonial marriage nor does the probative evidence indicate the Veteran and appellant entered into a deemed valid common-law marriage.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision denying the appellant's claim of entitlement        to recognition as the surviving spouse of the Veteran for VA purposes is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).
 
2.  New and material evidence has been received to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  The requirements for recognizing the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52-54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  VCAA notice was provided in a September 2009 letter,  and a January 2010 letter asked her to submit information and evidence concerning the marital relationship to support her contention that she had a deemed valid common law marriage with the Veteran.  In addition, the appellant's actions and testimony reflect actual knowledge of what is needed to establish her status as a surviving spouse.  

With regard to VA's duty to assist a claimant, the record reflect that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the underlying issue which may be available. 

The appellant provided relevant testimony during hearings before a DRO at the RO in March 2012 and at a videoconference hearing before the undersigned VLJ in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the hearing officer and VLJ identified the issue on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing status as a surviving spouse.  Moreover, the appellant testified as to relevant information necessary to decide the claim.  The VLJ specifically asked the appellant whether she wanted the record held open to submit a statement from the Veteran's daughter as to the appellant's and Veteran's relationship, but the appellant declined.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that the appellant is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary. 

The appellant was an active participant in the claims process by submitting evidence and argument to support her claim, and had actual knowledge of the information and evidence needed to substantiate her claim.  She was provided     with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board will proceed with adjudication of the appeal. 

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).

The term "spouse" means a person a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  To qualify as a surviving spouse, the person's marriage to the Veteran must meet certain requirements.  Under 38 C.F.R. § 3.1(j) "marriage" is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  See also 38 U.S.C.A. § 103(c).

In jurisdictions where marriages other than by ceremony are recognized, evidence to prove the existence of a common-law marriage includes affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth      all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period   of cohabitation, places and dates of residences, and whether children were born   as the result of the relationship.  That evidence should be supplemented by affidavits or certified statements from two or more persons who know as the  result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6). 
 
Under 38 C.F.R. §  3.52 where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died   or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52. 

Common law marriages are not recognized as valid under the laws of the state of Maine.  See Pierce v. Secretary of U.S. Dept. of Health, Education and Welfare, 254 A.2d 46 (1969).  The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common-law marriage, such as Maine, constitutes a "legal impediment" under 38 C.F.R. § 3.52.  See Lamour v. Peake,  544 F.3d 1317, 1322 (Fed.Cir.2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).  In other words, if the appellant intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Maine law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  See 38 U.S.C. § 103(a); 38 C.F.R. § 3.52.

New and Material Evidence

In a June 2008 decision, the Board denied the claim for entitlement to recognition of the appellant as the Veteran's surviving spouse.  The Board found that the evidence of record did not establish either a ceremonial marriage or a deemed valid common-law marriage.  Because the appellant did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Although the appellant has alleged she did not receive the Board decision, the Board notes the cover letter to the decision was addressed to the appellant at the address she still uses today and the document was not returned as undeliverable.  Accordingly, the appellant's unsupported assertion is insufficient to rebut the presumption of regularity.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."). 

Generally, if a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will generally be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board notes that the RO reopened the claim and denied it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Evidence added to the record since the June 2008 Board decision include additional statements from friends and Reverend A.M., a joint bank account of the appellant and Veteran, a common post office box, and a medical power of attorney and general power of attorney in her name on behalf of the Veteran.  Some of the friends stated that the Veteran and the appellant held themselves out to be married.  Reverend A.M, stated, for the first time, that the marriage of the Veteran and the appellant was recorded in their bible.  In addition, in statements and testimony,    the appellant explained that the Veteran indicated in VA documents that he was divorced or not married because of his highly contentious 50-year battle with VA to receive the benefits he deserved.  She stated he believed indicating he was married would make it more difficult to obtain his VA benefits.  

This evidence is new since it was not of record in June 2008.  Some of this evidence, when presumed credible for purposes of reopening a claim, is also material since it tends to support that the Veteran and the appellant held themselves out to the community as husband and wife.  New and material evidence having been presented, the claim is reopened.  

Recognition as the Surviving Spouse of the Veteran

Based on a careful review of the record, the Board finds that the appellant does not qualify as the surviving spouse of the Veteran for VA purposes.

First, the Board finds that the Veteran and the appellant never entered into a valid civil/ceremonial marriage.  In a December 2006 statement, after the denial of her claim, the appellant submitted a Certificate of Marriage which she states "proves I was married to this man at the time of his death."  This document was signed by the Veteran, appellant, and Reverend AM.  While the document certifies that the parties were united in holy matrimony in the presence of "these witnesses," the only "witnesses" who signed the document were the appellant and purportedly the Veteran.  The location of the ceremony was not provided.  

When reopening her claim, the appellant submitted a copy of the marriage certificate again, along with a Credentials of Ministry of the Universal Life Church, showing that Reverend AM was ordained on September 8, 2003.  Reverend AM, when asked for clarification of the marriage and whether it was valid in the state of Maine, indicated the Veteran and appellant were united in marriage by her as they renewed their vows.  She stated the certificate of marriage was recorded in the couple's bible.  Reverend AM then stated, however, that she did not state that she renewed vows but learned through the couple of their marriage of 15 years.  The remainder of the response in essence addressed the freedom of religion, that in the eyes of God the marriage is lawful and binding, and that the marriage should be recognized as binding "anywhere in this universe and in the state of Maine."

VA attempted to authenticate the marriage certificate submitted by the appellant, which had failed to show the location of the alleged marriage ceremony.  Neither Maine's Office of Vital Records nor the City of Biddeford, where the appellant claims the marriage took place, could find an official marriage certificate between the appellant and the Veteran.  Moreover, as noted in documents in the file, Universal Life Church offers free online ordinations for anyone, requiring nothing more than filling out an online form.  An email confirming ordination would be received by the applicant within 72 hours.  It was noted that the Church required legal names to be provided and that persons providing initials or spiritual names would not be permitted to be ordained, and that requests for ordaining pets would not be honored.  

While the appellant initially alleged the Certificate of Marriage "proved" she married the Veteran, she has subsequently conceded that she never entered into a valid civil/ceremonial marriage with the Veteran.  For example, at her March 2012 DRO hearing she stated that her marriage to the Veteran "was not a statutory marriage, it was a common law marriage."  DRO hearing transcript at 7.  At her Board videoconference hearing in January 2013, she testified

[w]e understood and knew our rights as a common-law, married couple.  We felt that when we pledged our vows -- and these were placed in the Bible -- this was a marriage in the eyes of God, and we did not need the state to approve our marriage, and common law is in effect and in the law of the land.  And this was what we believed.

Videoconference hearing transcript at 7.  Accordingly, the appellant does not     meet the eligibility requirements contained in 38 C.F.R. § 3.54 based on a valid civil/ceremonial marriage.

Second, it is not disputed that Maine does not recognize common law marriage, and that law is controlling here, as that is the place where the Veteran and the appellant resided during the period in question.  See Sandoval v. Brown, 7 Vet. App. 7, 10 (1994). 

Nevertheless, the appellant may still qualify as a surviving spouse for purposes      of VA death benefits if her relationship with the Veteran is deemed to be a valid marriage under 38 C.F.R. § 3.52.  In this regard, the appellant has asserted that she and the Veteran lived together and had a common-law marriage from 1992 until his death in 2006, and that she was unaware of any legal impediment to the marriage.

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary. 38 C.F.R. § 3.205(c).  The Board will accept, solely for the sake of argument, that the appellant's recent contentions that she did not have knowledge that Maine law did not recognize common law marriages until the after the Veteran died.  However, the Board finds that the other requirements for deeming a marriage valid have not been met.  

The Board recognizes that the appellant has submitted evidence to support her contention of the existence of a common-law marriage, including statements from friends and a minister, a common bank account, a common post office box, and medical and powers of attorney on behalf of the Veteran.  While some of that evidence lends support to the appellant's claim, the Board finds that there is more probative and persuasive evidence weighing against a finding of common law marriage. 

The appellant has claimed that she and the Veteran had begun their common-law marriage in December 1992; however, in records submitted by the Veteran after that date, he never indicated he was married.  While the Appellant has alleged, and friends and acquaintances have attested, that she and the Veteran held themselves out as husband and wife and "were inseparable", a common law marriage requires a mutual agreement by both parties to the marriage.  Such an agreement or perception may not be inferred by the cohabitation of the parties.  There is nothing from the Veteran during his lifetime that indicates his intent to hold himself out as being married to the appellant.  For example, in a VA Form 21-0512V, Eligibility Verification Report (EVR), received in March 1996, the Veteran indicated he     was "Not Married."  In a VA treatment record in May 1999, the Veteran reported having two marriages ending in divorce and the clinician noted the Veteran was accompanied to the visit by "an attractive female friend."  In a VA Income-Net Worth and Employment Statement, dated April 2001, the Veteran checked "Divorced" as to his marital status.  When asked for income from his spouse,        the Veteran indicated that it was not applicable.  On the December 2004 VA examination he stated he was divorced.  In a VA Form 5655, Financial Status Report, received in February 2005, the Veteran checked "Not Married" as to his marital status.  He signed these documents, wherein he attested to the truth of the statements made in them.  

The appellant contends that the Veteran indicated that he was divorced or not married on pertinent forms from 1992 to 2005, the period in which she alleges     they had a common law marriage, because of his contentious 50-year battle to   obtain the VA benefits he believed he deserved.  A friend of the appellant's submitted a statement and testified as to that contention.  However, the Board finds such assertion is not persuasive.  The Veteran signed and attested to the veracity of these statements, and willingly reported both being married and his wife's income in income forms submitted prior to the December 1992 EVR.  Indeed, on his November 1992 EVR, he noted that he and his wife divorced, and that her $16,000 income was not available to him from that point.  To accept the appellant's contention, the Board would thereby have to accept that the Veteran knowingly provided false information to VA and was potentially fraudulently in receipt of VA pension benefits for years.  Knowingly providing false statements to obtain monetary benefits can result in a forfeiture of all benefits, including death benefits for survivors.  38 C.F.R. §§ 3.900, 3.901.  

The Board is not inclined to accuse the Veteran of such fraudulent acts at this time, especially after considering the other evidence of record.  Moreover, as the Veteran's "long battle with the VA for his benefits" was for the purpose of obtaining additional monetary benefits, it seems unlikely that the Veteran would fail to report he was married when given the opportunity to obtain additional benefits, unless, again, the Veteran was intending to fraudulently receive pension benefits by failing to report a common-law spouse's income.  In sum, the Board does not find the explanation as to why the Veteran reported being divorced and unmarried from 1992 until his death, rather than acknowledging a marriage to the appellant, to be persuasive.  

The first documentation in the record showing the appellant's name is the June 2006 Congressional Telephone Call Worksheet, which showed the appellant was labeled as "spokesperson" who had called on the Veteran's behalf.  If the appellant was the Veteran's spouse, it would seem likely that she would have been described as the Veteran's spouse or wife, as opposed to "spokesperson."  Additionally, as to the powers of attorney the appellant held for the Veteran, the Board finds it curious that such documents were felt to be needed if the Veteran and the appellant believed they had a legal common law marriage.  Finally, in VA treatment records, the Veteran was noted to be accompanied by a female friend (in 1999) and on the December 2004 VA examination to have been driven to the examination by his former landlady who is a friend of his.  At no point was the Veteran ever reported to have been accompanied by his wife.  In addition, Social Security does not recognize the appellant as Veteran's common law spouse, as indicated in a report of contact submitted from that agency in September 2012.  Further, the appellant testified that she is receiving SSA benefits based on a prior husband's record.  While none of this evidence is dispositive of the issue, it tends to preponderate against the claim.  

Interestingly, the appellant testified that she had a good relationship with the Veteran's daughter.  VA medical records suggest the Veteran also had a good relationship with his daughter.  Thus, it would seem the Veteran's daughter may have been able to provide persuasive evidence to support the allegation of marriage.  Yet, during her Board hearing, when offered an opportunity to obtain a statement from the Veteran's daughter regarding her father's relationship with the appellant, the appellant declined.  She testified that due to problems with the Veteran's sister and niece, his daughter was left out of the death and funeral, and that the Veteran's daughter "didn't even go to her own father's funeral."  The Board finds such assertion highly questionable, given that the funeral home indicated the charges    for the Veteran's funeral were paid by the Veteran's sister and by the Veteran's daughter.  It is unlikely the Veteran's daughter would pay for the funeral if she had been left out of the funeral due to a family rift as suggested in various statements by the appellant.  

The inconsistencies between the appellant's assertions and those of persons attesting on her behalf as to the marital relationship, and the other evidence of record, raises a question of the credibility of the evidence being presented in support of appellant's claim for monetary benefits.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the appellant, on her initial application, indicated the marriage was common law.  On the VA Form 21-4170 dated in September 2006, she stated at the time she and the Veteran began living together, they agreed their relationship would be "lifetime domestic partners."  Notably, she did not state they agreed to be in a common law marriage.  It would seem likely that when asked in September 2006     to provide information and evidence regarding the relationship, she would have submitted a copy of the Certificate of Marriage signed by Reverend AM noting they were joined in marriage in June 2004.  However, such document was not submitted until after her claim was denied, at which point she alleged the document proved she was married to the Veteran at the time of her death.  Thereafter, she acknowledged that there was no legal marriage.  She purportedly told Reverend AM and friends that she and the Veteran had been husband and wife since 1992, such that Reverend AM suggested the 2004 ceremony was a renewal of vowels.  However, even after the purported marriage in June 2004, the Veteran still indicated he was divorced, including to VA clinicians.  The Board finds the timing of the submission of the marriage certificate to VA raises a significant question as to the credibility of the document, especially given the fact that the marriage was performed by someone ordained via email with no requirements other than using a legal name and being human, and that there were no witnesses to the event.  With the various friends who have attested to the relationship and indicated regular visits with couple, the Board finds it curious that no one was available to witness these vows.  In short, the Board finds the Certificate of Marriage is not persuasive in establishing a ceremonial marriage or a common law marriage.  

In summary, the Board finds the appellant's varying reports of her relationship status with the Veteran significantly undermines her credibility, especially when considered in light of the Veteran's certified statements attesting that he was not married from 1992 through 2005.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Upon review of the record as a whole, the Board finds the Veteran's reports since 1992 of being divorced and unmarried on income forms as well as to VA medical personnel, are significantly more probative and persuasive than the inconsistent and self-serving statements of the appellant, and the statements from her friends and    an internet-ordained minister.  While the Veteran and appellant may have lived together and held joint accounts for years, merely being cohabitators or significant others does not in and of itself confer marital status, either civil/ceremonial or common law.  Here, the most probative and credible evidence of record indicates the Veteran did not enter into a common law marriage with the appellant.  Thus,     a deemed valid marriage cannot be established, and the appellant's claim for recognition as surviving spouse is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence has been received, the claim for recognition of the appellant as a surviving spouse for VA benefits has been reopened.  

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


